UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

 

 

UNITED STATES OF AMERICA,
v.
Criminal No. 15-00107 (CKK)
KINJURM ALLEN,
Defendant.
MEMORANDUM OPINION

 

(October 29, 2018)

Defendant Kinjurm Allen (“Defendant” or “Mr. Allen”) is presently serving a sentence of
87 months imprisonment, With credit for time served, followed by supervised release for 60
months, after having entered a guilty plea to one count of Conspiracy to Distribute and Possession
With lntent to Distribute 100 grams or more of a mixture or substance containing a detectable
amount of phencyclidine (PCP) and 28 grams or more of cocaine base, in violation of 21 U.S.C.
§§ 84l(a)(l), (b)(l)(B)(iv), (b)(l)(B)(iii) and 846. See December ll, 2015 Judgment, ECF No.
l4. Mr. Allen filed a Letter, ECF No. 18, With an attached [18-1] Pro Se Motion Requesting
Judicial Recommendation for 12 Months RRC Placement pursuant to 18 U.S.C. § 3621(b)(4). Mr.
Allen asks this Court to recommend a longer residential reentry center (“RRC”) placement in
connection With the conclusion of his incarceration The Government filed its [21] Opposition to

Mr. Allen’s rnotion.l Defendant did not reply to the Government’s opposition

 

l The Defendant’S letter accompanying his motion states that he “took the RDAP program, and it
Was decided that [he] Wasn’t able to receive the year off for it.” Letter, ECF No. 18. The
Government points out however that Defendant’s Motion states that his projected release date
after receiving credit for one year ojj”from his sentence Would be June 12, 2021, and that date is
consistent With the sentence monitoring computation date provided With Defendant’s motion.
Gov’t Opp’n at 2 n.2. The Court notes that Defendant’s Motion does not address the length of
his sentence, but rather, it requests additional RRC placement.

Pursuant to 18 U.S.C. § 3624(0)(1):

The Director of the Bureau of Prisons shall, to the extent practicable, ensure that a prisoner

serving a term of imprisonment spends a portion of the final months of that term (not to

exceed 12 months), under conditions that will afford that prisoner a reasonable opportunity
to adjust to and prepare for the reentry of that prisoner into the community. Such conditions
may include a community correctional facility.

Defendant is currently housed at the Federal Correctional lnstitution Allenwood (“FCI
Allenwood”) in White Deer, Pennsylvania, and he requests that this Court provide a
recommendation to the Bureau of Prisons (“BOP”) “to grant the petitioner the maximum time
available under the Second Chance Act, not to exceed 12 months, under an allotment of 6 months
halfway house and 6 months home confinement or any combination hereof satisfactory to the
BOP.” Def.’s Mot. at 4. Defendant’s projected release date is June 12, 2021, and “BOP has
scheduled defendant’s transfer to a halfway house on December 12, 2020, six months in advance
of his projected release date.” Govt. Opp’n. at 3. Defendant’s request for a judicial
recommendation for a longer RRC placement is premised on his general assertion that a longer
placement will facilitate his transition back to society. Furthermore, Defendant has “attached a
copy of his BOP educational records so the Court can see the petitioner’s extensive educational
and vocational achievements while serving his sentence.” Def.’s Mot. at 4.

Pursuant to 18 U.S.C. § 3621(b), the BOP “shall designate the place of . . . imp`risonment”
of a person committed to BOP custody, and while a sentencing court may “recommend[ ]” a
particular “type of penal or correctional facility,” such a recommendation has “no binding effect
on the authority of the Bureau . . . to determine or change the place of imprisonment of [any]
person.” The Government acknowledges that Section 3624(c)(1) does provide for up to twelve

months of halfway house placement but asserts that six months of placement is presumptively

sufficient See Bernard v. Roal, 716 F. Supp. 2d 354, 359-60 (S.D.N.Y. 2010) (examining two

memoranda originating from the BOP which support a six-month placement unless the BOP
determines otherwise and conditioning approval of placement beyond six months on a showing of
an inmate’s “extraordinary and compelling re-entry needs”). ln Bernard, the court noted the
discretion afforded to the BOP to determine the length of re-entry placement under the Second
Chance Act. Id. at 359.

A prisoner who believes that he is entitled to receive more than six months in a halfway
house generally needs to first exhaust his administrative remedies, and then, if necessary, bring a
habeas petition in the district where he is incarcerated See Vasquez v. Strada, 684 F.?)d 431, 434
(3d Cir. 2012) (Because the prisoner “asked the District Court to direct the BOP to provide him
with the maximum 12-month RRC placement . . . , he was not merely challenging the construction
of the Second Chance Act, or the BOP’s implementation of the Federal prisoner reentry initiative
[and so] [e]xhaustion was required . . . ”); see also Garza v. Davis, 596 F.3d 1198 (10th Cir. 2010)
(affirming the district court’s dismissal of a prisoner’s habeas petition, which challenged the
BOP’s denials of transfers to lower-security facilities pursuant to the Second Chance Act, for
failure to exhaust administrative remedies). ln Vasquez, the prisoner’s habeas petition was
dismissed for his failure to exhaust administrative remedies, and the court indicated further that
the petition lacked merit because there was no abuse of discretion by BOP. Vasquez, 684 F.3d at
434. In the instant case, the Court has no information as to whether Mr. Allen has attempted to
exhaust his administrative remedies and/or filed a habeas petition in the district where he is
incarcerated Mr. Allen’s Motion requesting a Judicial Recommendation makes no mention of
any attempt to exhaust administrative remedies, nor did Defendant reply to the Government’s
Opposition, which informs the Defendant that prisoners must generally follow these steps to

challenge a decision by the BOP.

The Government asserts that even if the Court were to consider the merits of Mr.
Crawford’s request, “the defendant has shown no reason why he should be considered the rare
prisoner who should receive 12 months in a halfway house” as “concems such as housing,
employment, and transportation are the same for all inmates who are being released from prison.”
Govt. Opp’n at 3-4; see Vasquez, 684 F. 3d at 434 (the BOP did not abuse its discretion in reaching
a determination that a 5 to 6-month placement _as opposed to the requested 12-month placement
- was of sufficient duration after considering the factors set forth in Section 3621(b)). In the
instant case, Mr. Allen has not demonstrated that he has exhausted his administrative remedies
regarding the BOP decision nor has he proffered compelling reasons for this Court to recommend
a placement over and above what has been proposed by the Bureau of Prisons, and thus, no
advisory recommendation by this Court is forthcoming and the Defendant’s [18-1] Pro Se Motion
Requesting a J udicial Recommendation is DENIED.

A separate Order accompanies this Memorandum Opinion.

fe aj .// _/F,j fn
jim l wm nw
CoLLEEN KoLLAR-KOTELLY
United States District Judge

